FILED
                             NOT FOR PUBLICATION                             JUN 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANIL KESHEV PATEL,                                No. 09-72893

               Petitioner,                        Agency No. A028-776-610

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Anil Keshev Patel, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen deportation proceedings conducted

in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Arrieta v. INS, 117 F.3d 429, 430 (9th

Cir. 1997) (per curiam) and we deny the petition for review.

      The agency did not abuse its discretion in denying Patel’s motion to reopen

to rescind his deportation order because the hearing notice was sent by certified

mail to the address last provided by Patel and he failed to rebut the presumption of

effective service. See id. at 431 (“[N]otice by certified mail sent to an alien’s last

known address can be sufficient under the Act, even if no one signed for it.”); see

also 8 U.S.C. § 1252b(a)(2) & (a)(1)(F) (1994).

      PETITION FOR REVIEW DENIED.




                                            2                                    09-72893